TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00832-CR


Adam Perkins, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 61479, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Adam Perkins filed an attempted notice of appeal from a judgment of conviction for
indecency with a child by contact.  However, the trial court certified that:  (1) this is a plea bargain
case and Perkins has no right of appeal, and (2) Perkins waived the right of appeal.
		The appeal is dismissed.  See Tex. R. App. P. 25.2(a)(2), (d).
 
  
 Jeff Rose, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed
Filed:   January 25, 2013
Do Not Publish